Citation Nr: 1608367	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, claimed as pes planus.  

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's bilateral foot disability, diagnosed as chronic strain with bursitis, originated during his active service.


CONCLUSION OF LAW

A bilateral foot disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a bilateral foot disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a bilateral foot disability, because he asserts the disability was incurred during his period of active duty.  A review of the Veteran's service treatment records does show he was diagnosed and treated for fat pad tenderness due to training in March 1974.  At that time the Veteran reported his heels ached.  Therefore, the central issue is whether the Veteran has a current bilateral foot disability that is related to his in-service training injury.  


Throughout the course of the appeal period, the Veteran has received medical treatment at the Durham VA Medical Center (VAMC).  The Board has carefully reviewed these records, and notes the Veteran has reported experiencing bilateral foot pain to his primary care physician.  

The Veteran underwent a VA examination in November 2011.  Following a comprehensive examination, the examiner stated there were no objective findings to substantiate a diagnosis of pes planus, the Veteran's actually claimed disability.  The examiner explained the evaluation and X-rays revealed no pathology to support a diagnosis of pes planus.  However, the examiner was specifically asked to state whether the examination of the Veteran's feet did reveal a diagnosable disability for VA purposes.  The examiner found the Veteran exhibited manifestations consistent with a diagnosis of chronic strain with bursitis.  The examiner went on to state the Veteran's, "chronic strain with bursitis began its chronicity during active duty, persisted post discharge to the present, and is a result of military service."  The examiner also indicated the disability "is a result of military service."  In support of his opinion, the examiner stated the Veteran's military records revealed a physical training strain, with no evidence of a stress fracture, and his current examination revealed hind and midfoot pain in the same area, consistent with a finding of bursitis.    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board concludes his bilateral foot strain with bursitis originated during his active service.  Service treatment records indicate the Veteran had complaints of heel pain and was diagnosed with fat pad tenderness related to training.  In addition, the Veteran underwent a VA examination in November 2011, wherein he reported tenderness and pain in the same location in each foot.  The Veteran reported his disability started in 1975 during his examination.  Further, the VA examiner diagnosed the Veteran with a bilateral chronic foot strain with bursitis.  The examiner also determined the Veteran's current disability is a result of a training injury in service.  

In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's bilateral foot disability.


ORDER

Service connection for a bilateral foot disability, diagnosed as chronic strain with bursitis, is granted. 


REMAND

The Board finds additional development is required before the Veteran's remaining claim is decided.  By way of background, the Board notes the Veteran has initiated a claim for service connection for a psychiatric disorder, specifically claimed as PTSD and depression.  He has averred that these disorders resulted from his military service.  Specifically, the Veteran has indicated that he was placed on grave duty while in basic training.  He states that exposure to dead service members caused him to experience psychological manifestations.  Eventually, he states that led to him getting into trouble with his command, which he indicated resulted in harassment by his superiors and his eventual discharge.  His service treatment records do not indicate treatment for or diagnosis of an acquired psychiatric disorder.  The Board observes that the Veteran's outpatient treatment records from the Durham VAMC do show treatment for depression.  In November 2011, the Veteran initiated psychiatric treatment at the Durham VAMC.  At that time, he again indicated he performed grave duty in service.  The following month he stated he was experiencing financial problems due to unemployment.  However, he also indicated he felt, "bitter feelings concerning some of his circumstances in which he was treated while in the military."

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this regard, the Board notes the Veteran has continuously asserted he experienced psychiatric problems after performing grave duty in service.  Clearly, these reports are the type which are capable of lay observation.  Further, as noted above, the Veteran has been diagnosed with a psychiatric disorder during the pendency of the claim.  The Board finds the low threshold necessary to obtain an examination has been met in this case, as the Veteran has provided plausible evidence of in-service stressful events, which may be related to his currently diagnosed acquired psychiatric disorder.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD was not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If a PTSD diagnosis is warranted, the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's reports of grave duty, with subsequent psychiatric manifestations thereafter or harassment by superiors.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


